Exhibit No. 10.8

 

 

 

 

 

 

 

LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT OF

 

 

 

KKM MAKAI, LLLP

 

(a Hawaii Limited Liability Limited Partnership)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE 1            GENERAL TERMS

 

1

 

 

 

 

 

1.1

Formation

 

1

 

 

 

 

 

1.2

Name

 

1

 

 

 

 

 

1.3

Filing of Certificate of Limited Partnership

 

1

 

 

 

 

 

1.4

Principal Place of Business

 

1

 

 

 

 

1.5

Purpose

 

1

 

 

 

 

1.6

Term of Partnership

 

2

 

 

 

 

1.7

Filings of Other Certificates

 

2

 

 

 

 

1.8

Other Activities of the Partners

 

2

 

 

 

 

1.9

Definitions

 

2

 

 

 

 

 

 

(a)

“Act”

 

2

 

 

 

 

 

 

(b)

“Capital Account”

 

2

 

 

 

 

 

 

(c)

“Carrying Value”

 

2

 

 

 

 

 

 

(d)

“Cash Flow”

 

3

 

 

 

 

 

 

(e)

“Code”

 

3

 

 

 

 

 

 

(f)

“Discretion””

 

3

 

 

 

 

 

 

(g)

“Effective Date”

 

3

 

 

 

 

 

 

(h)

“Fair Market Value”

 

3

 

 

 

 

 

 

(i)

“General Partner”

 

4

 

 

 

 

 

 

(j)

“Interest”

 

4

 

 

 

 

 

 

(k)

“Limited Partners”

 

4

 

 

 

 

 

 

(l)

“Partner”

 

4

 

 

 

 

 

 

(m)

“Partnership”

 

4

 

 

 

 

 

 

(n)

“Person”

 

4

 

 

 

 

 

 

(o)

“Profits” and “Losses”

 

4

 

 

 

 

 

 

(p)

“Purpose”

 

5

 

 

 

 

 

 

(q)

“Sharing Ratio”

 

5

 

 

 

 

 

 

(r)

“Transfer”

 

5

 

 

 

 

 

 

(s)

“Treasury Regulations”

 

5

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

 

 

 

ARTICLE 2            CAPITALIZATION

 

5

 

 

 

 

2.1

Capital Accounts

 

5

 

 

 

 

2.2

Initial Capital Contributions

 

6

 

 

 

 

2.3

Additional Contributions, Loans and Withdrawals of Capital

 

6

 

 

 

 

 

 

(a)

Additional Capital Contributions

 

6

 

 

 

 

 

 

 

(i)

General Partner-Requested Contributions

 

6

 

 

 

 

 

 

 

 

(ii)

Option to Fund Additional Capital

 

6

 

 

 

 

 

 

 

 

(iii)

Contributions by New Partners

 

6

 

 

 

 

 

 

 

 

(iv)

No Other Contribution Obligations

 

7

 

 

 

 

 

 

 

 

(v)

No Duty to Restore Capital Account

 

7

 

 

 

 

 

 

(b)

Loans

 

7

 

 

 

 

 

 

(c)

Withdrawals and Interest

 

7

 

 

 

 

 

ARTICLE 3            PROFIT AND LOSS ALLOCATIONS

 

7

 

 

 

 

3.1

Allocations of Profits and Losses

 

7

 

 

 

 

 

 

(a)

General Rule

 

7

 

 

 

 

 

 

(b)

Deficit Capital Account and Related Rules

 

7

 

 

 

 

 

 

(c)

Change in Partners’ lnterests

 

8

 

 

 

 

 

3.2

Tax Allocations

 

8

 

 

 

 

 

 

(a)

Generally

 

8

 

 

 

 

 

 

(b)

Special Rules

 

8

 

 

 

 

 

 

 

(i)

Elimination of Book/Tax Disparities

 

8

 

 

 

 

 

 

 

 

(ii)

Allocation of Items Among Partners

 

8

 

 

 

 

 

 

 

 

(iii)

Conformity of Reporting

 

9

 

 

 

 

 

ARTICLE 4            DISTRIBUTIONS

 

9

 

 

 

 

4.1

Cash Flow Distributions

 

9

 

 

 

 

4.2

Liquidating Distributions

 

9

 

 

 

 

4.3

Other Distributions

 

9

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

 

 

 

ARTICLE 5            ACCOUNTING AND RECORDS

 

9

 

 

 

 

5.1

Fiscal Year

 

9

 

 

 

 

5.2

Method of Accounting

 

10

 

 

 

 

 

5.3

Books and Records and Inspection

 

10

 

 

 

 

5.4

Financial Statements and Tax Information

 

10

 

 

 

 

5.5

Taxation

 

10

 

 

 

 

 

 

(a)

Tax Elections and Reporting

 

10

 

 

 

 

 

 

(b)

Partnership Tax Returns.

 

10

 

 

 

 

 

 

(c)

Tax Audits

 

10

 

 

 

 

 

ARTICLE 6            MANAGEMENT

 

11

 

 

 

 

6.1

General

 

11

 

 

 

 

6.2

Authority and Duties of the General Partner

 

11

 

 

 

 

 

(a)

Authority of the General Partner

 

11

 

 

 

 

 

 

(b)

Duties of the General Partner

 

11

 

 

 

 

 

 

(c)

Restrictions on Authority

 

11

 

 

 

 

 

 

(d)

Restrictions on General Partner’s Authority with Respect to Ka`upulehu Makai

13

 

 

 

 

 

 

(e)

Meetings with Limited Partners

 

13

 

 

 

 

 

 

(f)

Reports

 

13

 

 

 

 

 

 

(g)

Actions Approved by Partners

 

14

 

 

 

 

 

6.3

Reimbursement of Expenses

 

14

 

 

 

 

6.4

Compensation of the General Partner

 

14

 

 

 

 

6.5

Liability and Indemnification of the General Partners

 

14

 

 

 

 

ARTICLE 7            THE GENERAL PARTNER

 

15

 

 

 

 

7.1

General Partner Not Liable for Partnership Obligations

 

15

 

 

 

 

 

7.2

Ceasing to be a General Partner

 

15

 

 

 

 

 

 

(a)

Events of Cessation

 

15

 

 

 

 

 

 

(b)

Conversion of General Partner Interest

 

15

 

 

 

 

 

7.3

Admission of a New General Partner

 

15

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

 

 

 

ARTICLE 8            LIMITED PARTNERS

 

16

 

 

 

 

8.1

No Management or Control

 

16

 

 

 

 

8.2

Liability and Indemnification of Limited Partners

 

16

 

 

 

 

 

 

(a)

Liability of Limited Partners

 

16

 

 

 

 

 

 

(b)

Indemnification of Limited Partners

 

16

 

 

 

 

 

ARTICLE 9            NEW PARTNERS; TRANSFERABILITY

 

16

 

 

 

 

9.1

Admission of New Partners for New Value

 

16

 

 

 

 

 

9.2

Prohibition on Transfer

 

16

 

 

 

 

9.3

Permitted Transfers

 

17

 

 

 

 

9.4

Right of First Refusal

 

17

 

 

 

 

9.5

Other Voluntary or Involuntary Transfers

 

18

 

 

 

 

 

 

(a)

Right to Allocations and Distributions Only

 

18

 

 

 

 

 

 

(b)

Substituted Limited Partners

 

18

 

 

 

 

 

9.6

Prohibited Transfers

 

18

 

 

 

 

 

9.7

Disassociation of a Partner

 

18

 

 

 

 

 

9.8

Offset Against Purchase Price

 

18

 

 

 

 

 

9.9

New Partners and Substitution of Partners

 

18

 

 

 

 

 

9.10

Amendments to Reflect Permitted Change of Partners

 

18

 

 

 

 

 

ARTICLE 10          DISSOLUTION AND TERMINATION

 

19

 

 

 

 

 

10.1

No Termination

 

19

 

 

 

 

10.2

Events of Dissolution

 

19

 

 

 

 

10.3

Procedures upon Dissolution

 

19

 

 

 

 

 

 

(a)

General

 

19

 

 

 

 

 

 

(b)

Control of Winding Up

 

20

 

 

 

 

 

 

(c)

Manner of Winding Up

 

20

 

 

 

 

 

 

(d)

Application of Assets

 

20

 

 

 

 

 

 

 

(i)

Creditors

 

20

 

 

 

 

 

 

 

 

(ii)

Partners

 

20

 

 

 

 

 

10.4

Termination of the Partnership

 

20

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

 

 

 

ARTICLE 11          SECURITIES LAWS

 

21

 

 

 

 

11.1

Securities Laws Representations

 

21

 

 

 

 

ARTICLE 12          MISCELLANEOUS PROVISIONS

 

21

 

 

 

 

12.1

Arbitration

 

21

 

 

 

 

12.2

Amendment

 

21

 

 

 

 

12.3

Notices

 

21

 

 

 

 

12.4

Consequential Damages

 

22

 

 

 

 

12.5

Counterparts

 

22

 

 

 

 

12.6

Governing Law

 

22

 

 

 

 

12.7

Binding Effect

 

22

 

 

 

 

12.8

Partial Invalidity

 

22

 

 

 

 

12.9

Captions

 

22

 

 

 

 

12.10

Entire Agreement

 

22

 

 

 

 

12.11

No Rights in Third Parties

 

22

 

 

 

 

12.12

No Right to Partition

 

23

 

 

 

 

12.13

No Title to Partnership Property

 

23

 

 

 

 

12.14

Additional Documents

 

23

 

 

 

 

12.15

Persons Not Named

 

23

 

--------------------------------------------------------------------------------


 

LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT OF

KKM MAKAI, LLLP

 

(a Hawaii Limited Liability Limited Partnership)

 

This Limited Liability Limited Partnership Agreement, dated as of November 27,
2013, is entered into by and among Noble Enterprises, Inc., a Nevada corporation
(“Noble”), as General Partner; Barnwell Hawaiian Properties, Inc., a Nevada
corporation, (“Barnwell”); and Noble as a Limited Partner, as set forth on
Exhibit “A” attached hereto and made a part hereof.

 

RECITAL

 

The parties desire to form a limited liability limited partnership under the
Hawaii Uniform Limited Partnership Act (the “Act”) in order that such
partnership may engage in the activities described in Section 1.5 below;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

 

ARTICLE 1

GENERAL TERMS

 

1.1                          Formation. The parties hereby form a limited
liability limited partnership (the “Partnership”) under the Act as of the
Effective Date set forth in Section 1.6.

 

1.2                          Name. The name of the Partnership shall be KKM
Makai, LLLP.

 

1.3                          Filing of Certificate of Limited Partnership. The
General Partner shall file a certificate of limited partnership pursuant to the
Act.

 

1.4                          Principal Place of Business. The Partnership’s
principal office and place of business shall be 1100 Alakea Street, Suite 2900,
Honolulu, Hawaii 96813.  The principal office and place of business may be
changed from time to time in the General Partner’s discretion.

 

1.5                          Purpose. The purpose of the Partnership (the
“Purpose”) is to serve as the general partner of Ka`upulehu Makai, LLLP, a
Hawaii limited liability limited partnership (“Ka`upulehu Makai”) which holds,
or will hold, a 60% interest as member in three (3) limited liability companies
– WB Ka`upulehu, LLC, WB Kukio Resorts, LLC and WB Manini`owali, LLC
(collectively referred to below as “Companies” and individually as “Company”) –
which limited liability companies in turn own and are developing four luxury
residential communities – Kaupulehu, Increment 1; Kaupulehu, Increment 2; Kukio
Resort and Manini`owali Resort on the Kona-Kohala coast of the Island of Hawaii
(the “Projects”).  The Partnership shall have any and all powers that are
necessary or convenient to carry out the purposes of the Partnership, to the
extent the same may be legally exercised by a limited liability limited
partnership under the Act.

 

1

--------------------------------------------------------------------------------


 

1.6                          Term of Partnership. The term of the Partnership
shall commence on the later of (i) the date the certificate of limited
partnership is filed pursuant to the Act, and (ii) the date of execution and
delivery of this Agreement (the “Effective Date”), and shall continue until
terminated in accordance with ARTICLE 10.

 

1.7                          Filings of Other Certificates. The General Partner
shall cause to be executed and filed all certificates, statements or other
instruments as the General Partner may deem necessary or advisable.

 

1.8                          Other Activities of the Partners. The General
Partner, the Limited Partners, and their respective affiliates, may each at any
time engage in and possess interests in other business ventures of any type and
description, independently or with others, whether such ventures are competitive
with the Partnership or otherwise. Neither the Partnership nor any other Partner
shall by virtue of this Agreement have any right, title or interest in or to
such independent ventures or to the income or profits derived therefrom, nor
shall engaging in such activities constitute a breach of any obligations
hereunder.

 

1.9                          Definitions. Capitalized terms used in this
Agreement shall have the meanings specified in this Section 1.9, except as
expressly stated otherwise. The singular shall include the plural and any gender
shall include all genders. “Includes” or “including” shall mean “including,
without limitation.”

 

(a)                             “Act” means the Hawaii Uniform Limited
Partnership Act, HRS chapter 425E, as amended from time to time; provided,
however, that if any amendment or successor law is applicable to the Partnership
only upon election, then “Act” shall refer to the amended or successor law only
upon election by all Partners.

 

(b)                             “Capital Account” has the meaning given in
Section 2.1.

 

(c)                              “Carrying Value” means, with respect to any
asset of the Partnership, the asset’s adjusted basis as of the relevant date for
federal income tax purposes, except as follows:

 

(i)                                  the initial Carrying Value of any asset
contributed by a Partner to the Partnership shall be the gross Fair Market Value
of such asset, which shall be equal to the amount credited to such Partner’s
Capital Account for such contribution (increased by the amount of any
liabilities which the Partnership assumes or takes subject to) as set forth
herein or in any amendment or supplement hereto providing for the contribution
of such asset; and

 

(ii)                              the Carrying Values of all Partnership assets
(including intangible assets such as goodwill) shall be adjusted at the election
of the General Partner to equal their respective Fair Market Values (determined
on a gross basis) as of the following times: (A) the acquisition of an
additional interest in the Partnership by any new or existing Partner in
exchange for more than a de minimis capital contribution, within the meaning of
Treasury Regulation section 1.704-1(b)(2)(iv)(f)(5), (B) the distribution by the
Partnership to a Partner of more than a de minimis amount of money

 

2

--------------------------------------------------------------------------------


 

or Partnership property as consideration for an interest in the Partnership, and
(C) the liquidation of the Partnership within the meaning of Treasury Regulation
section 1.704-1(b)(2)(iv)(f)(5)(ii);

 

provided that any such adjustment may be made effective, at the election of the
General Partner, at any time on or after the occurrence of the specified event
and no later than the first day of the next fiscal year of the Partnership. The
foregoing definition of Carrying Value is intended to comply with the provisions
of Treasury Regulation section 1.704-1(b)(2)(iv) and shall be interpreted and
applied consistently therewith.

 

(d)                             “Cash Flow” means, for any period, the amount,
computed on a cash basis, of:

 

(i)                                  the sum of (A) gross receipts, all
investment income of the Partnership, and all cash received from other sources,
including sales or other events, and (B) any amounts released from reserves,
reduced by:

 

(ii)                              the sum of (A) disbursements of the
Partnership for operating expenses, principal and interest payments on debt,
including any payments on loans made by a Partner pursuant to
Section 2.3(b) below, and including also any debt repayments required or elected
to be made in connection with any sale or other event, (B) capital expenditures
determined, in the General Partner’s reasonable discretion, to be necessary or
appropriate, and (C) a reasonable allowance for reserves for working capital and
contingencies consistent with the Purpose;

 

provided that any cash received, expenses incurred and disbursements made with
respect to the liquidation of the Partnership shall not be taken into account in
computing Cash Flow.

 

(e)                             “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

(f)                                 “Discretion”” means in the person’s sole and
absolute discretion unless otherwise provided.

 

(g)                             “Effective Date” has the meaning given in
Section 1.6.

 

(h)                            “Fair Market Value” of any asset held by the
Partnership, or the Partnership Interest held by a Partner, as the case may be,
shall be determined as follows:

 

(i)                                  in the case of securities, the last sales
price on the trading date immediately preceding the determination, if listed on
a national securities exchange; the mean between the last “bid” and “asked”
prices if traded in the over-the-counter market; or for other securities, the
price that the General Partner reasonably determines to reflect the fair market
value of such securities;

 

3

--------------------------------------------------------------------------------


 

(ii)                              with respect to any other Partnership assets,
the value that the General Partner reasonably determines to reflect the fair
market value of such asset; and

 

(iii)                          with respect to a Partnership Interest being sold
pursuant to Section 9.1, the value agreed upon by the Purchasing Party and the
Selling Party.

 

(i)                                  “General Partner” means any Person who has
been admitted to the Partnership as general partner as a successor to the duties
or interest of a general partner, in such Person’s capacity as a general
partner. The initial General Partner is Noble Enterprises, Inc., a Nevada
corporation.

 

(j)                                  “Interest” means, in the context of a
“Partner’s Interest,” the entire legal and equitable ownership interest of a
Partner in the Partnership at any particular time. When used in the context of a
General Partner, “Interest” means the Partnership Interest held by the Partner
in its capacity as a General Partner. When used in the context of a Limited
Partner, “Interest” means the Partnership Interest held by the Partner in its
capacity as a Limited Partner.

 

(k)                              “Limited Partners” means any Person who has
been admitted to the Partnership as a limited partner in accordance with the
terms of this Agreement in such Person’s capacity as a limited partner.  The
initial Limited Partners are Barnwell Hawaiian Properties, Inc., a Delaware
corporation, and Noble Enterprises, Inc., a Nevada corporation.

 

(l)                                  “Partner” means any General Partner or
Limited Partner.

 

(m)                        “Partnership” means the Limited Liability Limited
Partnership created by this Agreement.

 

(n)                            “Person” means any individual, partnership,
corporation, association, business, trust, government or political subdivision,
agency, or other entity.

 

(o)                             “Profits” and “Losses” means, for each fiscal
year or part thereof, the Partnership’s taxable income or loss for such year
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss) with the
adjustments set forth for proper maintenance of capital accounts in Treasury
Regulation section 1.704-1(b), including the following adjustments:

 

(i)                                  gain or loss resulting from any disposition
of Partnership property, and depreciation or amortization deductions with
respect thereto, shall be computed with reference to the Carrying Value of the
property disposed of, rather than the adjusted tax basis of such property:

 

(ii)                              if any property is distributed in kind to any
Partner, the difference between its Fair Market Value and its Carrying value at
the time of

 

4

--------------------------------------------------------------------------------


 

distribution shall be treated as Profit or Loss, as the case may be, recognized
by the Partnership; and

 

(iii)                          the amount of any adjustment to the Carrying
Value of any partnership asset pursuant to Section 1.9(c)(ii) shall be taken
into account as Profit or Loss from the disposition of such asset.

 

(p)                             “Purpose” has the meaning given in Section 1.5.

 

(q)                             “Sharing Ratio” means the percentages of each
Partner as set forth in Exhibit “A” attached hereto and made a part hereof, or
any different percentages for such Partners or any additional Partners as
certified in a writing (which shall constitute a permissible amendment to this
Agreement) delivered to each Partner by the General Partner which reflects:

 

(i)                                  any adjustment to the Sharing Ratios in
connection with the admission or withdrawal of any Partner, which adjustment
shall take into account the Sharing Ratio of the admitted or withdrawing Partner
in a manner proportional to the then existing Sharing Ratios of all other
Partners; or

 

(ii)                              an adjustment of the Sharing Ratios of all
Partners following a restatement of the Carrying Values of Partnership assets as
described in the definition of “Carrying Value” in this Section 1.9 (for
example, in connection with a disproportionate capital contribution or
distribution by or to an existing Partner), which adjustment shall be
accomplished by causing the Sharing Ratio of each Partner to equal the ratio
(expressed as a percentage) that such Partner’s Capital Account on such date
bears to the aggregate Capital Accounts of all Partners on such date, after
taking into account (A) the restatement of such Carrying Values, (B) the
allocation of the resulting Profit or Loss arising from such restatement in the
manner set forth in Section 1.9(o)(iii), and (C) the allocation of all other
Profits and Losses to the Partners for the portion of the fiscal year of the
Partnership occurring prior to the adjustment date.

 

(r)                                 “Transfer” means, in the context of a
Transfer of an Interest, the sale, assignment, pledge, hypothecation, transfer
or other disposition (voluntarily or involuntarily, by gift or otherwise, and
whether as security or otherwise) by a Partner of all or a portion of the
Partner’s Interest.

 

(s)                              “Treasury Regulations” means the regulations
issued by the Treasury Department pursuant to the Code.

 

ARTICLE 2

CAPITALIZATION

 

2.1                          Capital Accounts. A separate capital account (a
“Capital Account”) shall be maintained for each Partner. Each Partner’s Capital
Account shall be:

 

(a)                             increased by (i) the amount of such Partner’s
cash contributions to the Partnership, (ii) the Fair Market Value of any assets
contributed to the Partnership

 

5

--------------------------------------------------------------------------------


 

by such Partner, net of liabilities secured by such assets that the Partnership
is considered to assume or take subject to under Code Section 752, and (iii) all
profits and items of income or gain allocated to such Partner in accordance with
ARTICLE 3; and

 

(b)                             decreased by (i) cash distributions to such
Partner from the Partnership, (ii) the Fair Market Value of any assets
distributed to such Partner from the Partnership, net of liabilities secured by
such assets that such Partner is deemed to assume, or take subject to, under
Code Section 752, and (iii) all items of deduction or loss allocated to such
Partner in accordance with ARTICLE 3;

 

provided, however, that the Capital Accounts shall in all events be determined
and maintained in accordance with the rules set forth in section 1.704-1(b) of
the Treasury Regulations.

 

2.2                          Initial Capital Contributions. The total initial
capital contribution by the Partners to the Partnership (the “Initial Capital
Contribution”) shall be as set forth in Exhibit “A” attached hereto and made
part hereof. Each Partner shall receive, as of the Effective Date, a Capital
Account credit for such contribution in such amount; provided, however, that the
timing of the obligation to fund the Initial Capital Contribution shall be
governed by the timing provisions for the initial capital contributions set
forth in the Limited Liability Limited Partnership Agreement of Ka’upulehu
Makai.

 

2.3                          Additional Contributions, Loans and Withdrawals of
Capital.

 

(a)                             Additional Capital Contributions.

 

(i)                                  General Partner-Requested Contributions.
The General Partner may, by written notice to each Partner, request additional
capital contributions (“Additional Capital Contribution”) to the Partnership.
Such notice shall set forth the total amount of funds required by the
Partnership, the Partner’s proportionate share of such amount based on the
Partner’s then existing Sharing Ratio, and the date by which the Requested
Additional Capital Contribution is to be contributed, and the reason or reasons
that the Partnership requires the additional funds. If approved by all Partners,
which approval may be withheld in each Partner’s discretion, the Partners shall
make the Requested Additional Capital Contribution by the date approved by the
Partners.  No Partner shall be obligated to make any Additional Capital
Contribution which the Partner did not approve.

 

(ii)                              Option to Fund Additional Capital. In the
event that less than all of the Partners approve any call for additional capital
by the General Partner, then the other Partners shall be given the opportunity
to make the Additional Capital Contributions in the ratio of the each
contributing Partner’s Sharing Ratio to the total Sharing Ratios of those
Partners who are willing to make the Additional Capital Contribution multiplied
by the total amount of Additional Capital Contributions being requested by the
General Partner.

 

(iii)                          Contributions by New Partners. A new Partner may
be admitted to the Partnership for new value in accordance with Sections 7.3 or
9.1. Any

 

6

--------------------------------------------------------------------------------


 

new Partner shall make such capital contributions (“New Partner Capital
Contributions”) to the Partnership upon its admission as a Partner as determined
by the unanimous vote of the Partners in their discretion.  New Partner Capital
Contributions shall be treated as Initial Capital Contributions for the purposes
of Section 4.1 unless otherwise specified upon admission of the new Partner.

 

(iv)                          No Other Contribution Obligations. Except as set
forth in Section 2.2, no Partner shall be required without such Partner’s
consent to make any capital contributions to the Partnership on or after the
Effective Date, whether on liquidation of the Partnership, by reason of a
deficit Capital Account balance or otherwise.

 

(v)                              No Duty to Restore Capital Account.
Notwithstanding anything to the contrary contained in this Agreement, and
notwithstanding any custom or rule of law to the contrary, the deficit, if any,
in the Capital Account of any Partner upon dissolution of the Partnership shall
not be an asset of the Partnership and such Partner shall not be obligated to
contribute such amount to the Partnership to bring the balance of such Partner’s
Capital Account to zero.

 

(b)                             Loans. No Partner shall be required to lend any
money to or for the benefit of the Partnership. If Partnership funds are
insufficient to meet its costs, expenses, obligations or liabilities, or to make
any expenditure authorized by this Agreement, any Partner may (but shall not be
required to) lend all or a portion of the amount of needed funds to the
Partnership. Any such loans shall bear interest at a rate of ten percent (10%)
per annum, and shall be on such other terms as the General Partner and the
Partner(s) making such loans may agree.

 

(c)                              Withdrawals and Interest. Except as expressly
set forth herein, no Partner shall be entitled to withdraw any portion of its
capital contribution or Capital Account balance.  Except for the priority
returns provided in Section 2.3(a)(ii) above and Section 4.1 below, no Partner
shall be entitled to receive any interest on the balance in such Partner’s
Capital Account.

 

ARTICLE 3

PROFIT AND LOSS ALLOCATIONS

 

3.1                          Allocations of Profits and Losses.

 

(a)                             General Rule. Profits and Losses of the
Partnership shall be allocated to the Partners in proportion to their Sharing
Ratios, provided that during the period Barnwell is receiving 100% of all
distributions pursuant to Section 4.1(b) below, representing the return of its
Initial Capital Contribution, such Profits and Losses shall be allocated one
hundred percent (100%) to Barnwell and zero percent (0%) to the other Partners.

 

(b)                             Deficit Capital Account and Related Rules.
Notwithstanding Section 3.1(a), allocations shall be made to the Partners as set
forth in Treasury Regulation

 

7

--------------------------------------------------------------------------------


 

sections 1.704-1 (b) and 1.704-2 (relating to allocations of partnership income
or loss) as such regulations relate to limitations on loss allocations
determined by reference to a Partner’s negative Capital Account balance for
which it is not economically responsible, allocations of gross income in
connection with “qualified income offsets” (such as distributions causing excess
negative Capital Account balances), and allocations attributable to the presence
of nonrecourse debt. If any such allocations are made which are inconsistent
with the desired allocations in accordance with Sharing Ratios as described in
Section 3.1(a), other items of income, gain, loss and deduction for such fiscal
year and subsequent fiscal years shall be reallocated among the Partners, to the
extent possible, so as to reverse the effect of any such disproportionate
allocations.

 

(c)                              Change in Partners’ lnterests. If there is a
change in any Partner’s share of the Partnership’s Profits, Losses or other
items during any year, allocations among the Partners shall be made in
accordance with their interests in the Partnership from time to time during such
year in accordance with Code Section 706, using the closing of the books method,
except that depreciation, amortization and similar items shall be deemed to
accrue ratably on a daily basis over the entire year during which the
corresponding asset is owned by the Partnership for the entire year, and over
the portion of a year after such asset is placed in service by the Partnership
if such asset is placed in service during the year.

 

3.2                          Tax Allocations.

 

(a)                             Generally. Except as set forth in
Section 3.2(b), allocations for tax purposes of items of income, gain, loss and
deduction, and credits and basis therefor, shall be made in the same manner as
allocations for book purposes as set forth in Section 3.1. Allocations pursuant
to this Section 3.2 are solely for purposes of federal, state and local income
taxes and shall not affect, or in any way be taken into account in computing,
any Partner’s Capital Account or share of Profits, Losses, other items or
distributions pursuant to any provision of this Agreement.

 

(b)                             Special Rules.

 

(i)                                  Elimination of Book/Tax Disparities. If any
Partnership property has a Carrying Value different than its adjusted tax basis
to the Partnership for federal income tax purposes (whether by reason of the
contribution of such property to the Partnership, the revaluation of such
property hereunder, or otherwise), allocations of taxable income, gain, loss and
deduction under this Section 3.2 with respect to such asset shall take account
of any variation between the adjusted tax basis of such asset for federal income
tax purposes and its Carrying Value in the same manner as under Code
Section 704(c) or the principles set forth in Treasury Regulation section
1.704-1(b)(2)(iv)(g).

 

(ii)                              Allocation of Items Among Partners. Each item
of income, gain, loss, deduction and credit and all other items governed by Code
Section 702(a) shall be allocated among the Partners in proportion to the
allocation of Profits, Losses and other items to such Partners hereunder,
provided that any gain recognized from

 

8

--------------------------------------------------------------------------------


 

any disposition of a Partnership asset which is treated as ordinary income
because it is attributable to the recapture of any depreciation or amortization
shall be allocated among the Partners in the same ratio as the prior allocations
of Profits, Losses or other items which included such depreciation or
amortization, but not in excess of the gain otherwise allocable to each such
Partner.

 

(iii)                          Conformity of Reporting. The Partners are aware
of the income tax consequences of the allocations made by this Section 3.2 and
hereby agree to be bound by the provisions of this Section 3.2 in reporting
their shares of Partnership income, loss, credits and other items for income tax
purposes, except in the case of manifest error to the Partners.

 

ARTICLE 4

DISTRIBUTIONS

 

4.1                          Cash Flow Distributions. The Partnership shall
distribute Cash Flow to the Partners as and when determined by the General
Partner in the General Partner’s reasonable discretion. Distributions of Cash
Flow shall be made to the Partners in the following order of priority:

 

(a)                             First, to the Partners in proportion to their
Additional Capital Contributions until each Partner’s Additional Capital
Contributions have been returned in full;

 

(b)                             Second, to the Partners in proportion to their
Sharing Ratios, provided, however, that at such time as the aggregate
distributions to the members of the Companies (as the term “Companies” is
defined in Section 1.5 above) total $45 million, then the next $1 million in
distributions from this Partnership to its Partners shall be distributed to the
Partners in proportion to their respective Initial Capital Contributions until
each Partner’s Initial Capital Contributions have been returned in full.

 

4.2                          Liquidating Distributions. Distributions to the
Partners of cash or property arising from a liquidation of the Partnership shall
be made in accordance with Section 10.3(d)(ii) below.

 

4.3                          Other Distributions. To the extent that cash is
available to the Partnership without a requirement of borrowing or the making of
Additional Capital Contributions from the Partners, the Partners intend that the
Partnership make reasonable efforts to make annual distributions to compensate
the Partners for any federal or state tax liability related to the Partnership’s
taxable income allocated to the Partners for the prior calendar year.

 

ARTICLE 5

ACCOUNTING AND RECORDS

 

5.1                          Fiscal Year. The fiscal year shall be August 31st
of each year.

 

9

--------------------------------------------------------------------------------


 

5.2                          Method of Accounting. Books of account shall be
maintained in accordance with federal income tax accounting principles;
provided, however, that for purposes of making allocations and distributions
hereunder, Capital Accounts, and profits and losses and other items, shall be
determined in accordance with federal income tax accounting principles
consistent with those assumed in connection with entering into this Agreement,
with the adjustments required by Treasury Regulation section 1.704-1(b) to
properly maintain capital accounts.

 

5.3                          Books and Records and Inspection. The General
Partner shall maintain full and proper ledgers and other books of account in
accordance with the Act.  At all times, such ledgers, books and records and
other information regarding the affairs of the Partnership shall be available at
the Partnership’s principal place of business for inspection, examination,
photocopying or audit by any Partner, or the duly authorized representative
thereof, during reasonable business hours and upon reasonable advance notice for
any purpose reasonably related to such Partner’s interest as a Partner.

 

5.4                          Financial Statements and Tax Information. The
General Partner shall cause the Partnership to send to each other Partner (i) a
balance sheet for the Partnership as of the close of the fiscal year, (ii) a
profit and loss statement for the Partnership for such fiscal year,
(iii) information as is required to be furnished to the Partners by law, and
(iv) other information as any Partner may reasonably request.

 

5.5                          Taxation.

 

(a)                             Tax Elections and Reporting. The General Partner
may make any tax election approved in writing by all of the Limited Partners and
allowed the Partnership under the Code or the tax laws of any state or other
jurisdiction having taxing jurisdiction over the Partnership.

 

(b)                             Partnership Tax Returns. All tax returns shall
be prepared by or under the direction of the General Partner. Each Partner shall
provide such information, if any, as may be needed by the Partnership for
purposes of preparing such tax and information returns, provided that such
information is readily available from regularly maintained accounting records.

 

(c)                              Tax Audits. The General Partner shall be the
tax matters partner, as that term is defined in Code Section 6231(a)(7) (the
“Tax Matters Partner”)  with all of the rights, rights, duties and powers
provided for in Code Section 6221 through 6232, inclusive. The Tax Matters
Partner, as an authorized representative of the Partnership, shall direct the
defense of any claims made by the Internal Revenue Service to the extent that
such claims relate to the adjustment of Partnership items at the Partnership
level and, in connection therewith, to retain and cause the Partnership to pay
the fees and expenses of counsel and other advisors chosen by the Tax Matters
Partner. The Tax Matters Partner shall promptly deliver to each Partner a copy
of all notices and communications with respect to income or similar taxes
received from the Internal Revenue Service or other taxing authority relating to
the Partnership which might

 

10

--------------------------------------------------------------------------------


 

materially adversely affect such partners, and shall keep such Partner advised
of all significant developments in such matters coming to the attention of the
Tax Matters Partner.

 

ARTICLE 6

MANAGEMENT

 

6.1                          General. The General Partner shall have sole
responsibility, authority and control with respect to the management, conduct
and operation of the business and affairs of the Partnership, including any
actions authorized herein or by applicable law, subject only to any restrictions
imposed by this Agreement, including Section 6.2. Except as otherwise expressly
provided in this Agreement, no Partner other than the General Partner shall have
the right or authority to act for or bind the Partnership.

 

6.2                          Authority and Duties of the General Partner.

 

(a)                             Authority of the General Partner. Except as
expressly provided in this Agreement, including the restrictions on authority
set forth in this Section 6.2, and subject at all times to the Purpose of the
Partnership, the General Partner is hereby granted the right, power and
authority to do on behalf of the Partnership all things which are necessary,
proper or desirable to carry out its duties and responsibilities under
Section 6.1 including, without limitation, the authority to exercise all
management rights appurtenant to the Membership Interest described in
Section 1.6 above.

 

(b)                             Duties of the General Partner. The General
Partner shall perform the General Partner’s duties and obligations under this
Agreement and under applicable law in order to carry out the Purpose of the
Partnership in an orderly and expeditious manner. The General Partner shall have
the duty to conduct the affairs of the Partnership as a fiduciary for the
exclusive benefit of the Partners, consistent with the terms of this Agreement,
and to use all Partnership funds and assets in the best interests of the
Partners.

 

(c)                              Restrictions on Authority. In addition to any
other provision of this Agreement requiring the consent of certain Partners to
designated actions, the following acts require the prior written approval of
Partners with Sharing Ratios aggregating seventy-five percent (75%) of the total
Partner Sharing Ratios (the “Major Decisions”):

 

(i)                                  the amendment of this Agreement;

 

(ii)                              the amendment of the Certificate of Limited
Partnership (other than an amendment to reflect a change that has been approved
by all of the Partners, or to reflect a change made by the General Partner with
respect to an action within the reasonable or sole discretion of the General
Partner, or to reflect a change authorized pursuant to this Agreement);

 

(iii)                          the dissolution of the Partnership;

 

(iv)                          the admission of any Partner;

 

11

--------------------------------------------------------------------------------


 

(v)                              the sale or assignment of all or any portion of
the General Partner’s Interest or a direct or indirect interest in General
Partner, after which Terry Johnston no longer controls the General Partner,
provided, however, that the General Partner shall retain its rights to sell or
assign its Interest subject to compliance with the “right of first refusal”
provisions of Section 9.4 of this Agreement;

 

(vi)                          the determination of the compensation to be paid
to the General Partner and any increase or decrease therein;

 

(vii)                      the redemption of any Partnership Interest;

 

(viii)                  the merger or consolidation of the Partnership with any
other organization or the sale of all or substantially all of the Partnership’s
assets;

 

(ix)                          the Partnership’s acquisition of any new business
or new line of business;

 

(x)                              the making of any federal or state tax
elections for the Partnership;

 

(xi)                          the approval of the Partnership’s federal and
state tax returns;

 

(xii)                      the approval of any settlement in any tax audit of
the Partnership;

 

(xiii)                  the approval of any in-kind distributions to any
Partner;

 

(xiv)                  the approval of the Partnership’s retention of any
employees (the Partners agree that any employees should be employees of one or
more management, professional or consulting companies retained by the
Partnership);

 

(xv)                      the filing of Bankruptcy by the Partnership under any
chapter or the taking any act that would constitute a Bankruptcy of the
Partnership;

 

(xvi)      the institution, prosecution and settlement of any legal proceeding
(including arbitration) in the Partnership’s name, excluding collection and
summary possession proceedings related to tenants of the Partnership; or

 

(xvii)              the entry into any contract by the Partnership with the
General Partner or an affiliate of the General Partner;

 

(xviii)          the approval of any material modifications of the Partnership’s
insurance programs;

 

(xix)                  any action that may result in a default or breach of any
contract to which the Partnership is a party; or

 

12

--------------------------------------------------------------------------------


 

(xx)                      the approval of any amendment of any provision of the
Limited Liability Limited Partnership Agreement of Ka`upulehu Makai.

 

(d)                             Restrictions on General Partner’s Authority with
Respect to Ka`upulehu Makai.  The General Partner shall have sole
responsibility, authority and control with respect to the exercise of any and
all management, voting and other rights of the Partnership as the general
partner of Ka`upulehu Makai, except that, in the exercise of such authority, the
General Partner shall not cause the Partnership, in its capacity as General
Partner of Ka`upulehu Makai, to propose, support, approve or vote for any action
that requires the consent of any Limited Partner of Ka`upulehu Makai without
first consulting with each Limited Partner of this Partnership with a Sharing
Ratio of twenty percent (20.0%) or more.

 

(e)                             Meetings with Limited Partners.  The General
Partner shall meet with the Limited Partners on a quarterly basis, or on request
of the Limited Partners, to report on and discuss the status of zoning, permits,
approvals, easements, engineering, planning, development, construction,
operation, marketing, sales and other matters relating to the Projects.

 

(f)                                 Reports.  The General Partner shall provide
each Limited Partner with reports as follows:

 

(i)                                  An annual report of all income and all
expenses of the Partnership within ninety (90) days of the end of the calendar
year, which shall constitute a compilation report by an independent accounting
firm reasonably satisfactory to the Limited Partners.

 

(ii)                              Copies of all reports provided by the general
partner to the limited partners under the Limited Liability Limited Partnership
Agreement of Ka`upulehu Makai (see, e.g. section 6.2(g) thereof, entitled
“Reports”).

 

(iii)                          Copies of the Partnership’s annual federal and
state income tax returns together with a copy of that certain IRS form commonly
referred to as a “Schedule K-1” within sixty (60) days following the end of each
calendar year.

 

(iv)                          Proposed Budgets and Operating Plans for
Ka`upulehu Makai to be provided to the Limited Partners at least two (2) months
prior to the expiration of the Budget and Operating Plan for the prior year (or
other period of time covered by the Budget and Operating Plan then in effect).

 

(v)                              Copies of all notices and information provided
to any Limited Partner of Ka`upulehu Makai in connection with seeking the
Limited Partner’s consent to any “Major Decision” as the term “Major Decision”
is defined in the Limited Liability Limited Partnership Agreement of Ka`upulehu
Makai, LLLP, copies to be provided at the same time they are provided to the
Limited Partners of Ka`upulehu Makai.

 

13

--------------------------------------------------------------------------------


 

(g)                             Actions Approved by Partners.

 

(i)                                  Each Limited Partner is deemed to have
consented to the Budget and Operating Plan for 2014, 2015 and 2016 set forth in
the Limited Liability Limited Partnership Agreement of Ka`upulehu Makai (see
e.g., Exhibit G thereto, entitled “Approved Budget and Operating Plan”).

 

(ii)                              Each Partner is deemed to have consented to
the transfer of the 5.20% limited partner interest of Noble to such transferees
as Noble specifies in writing, and the admission of such transferees as
Substituted Limited Partners pursuant to Section 9.5(b), subject to each
transferee’s executing of an appropriate agreement to be bound by the terms and
conditions of this Agreement; and provided, however, that any subsequent
transfer by any such transferee shall be subject to the provisions of ARTICLE 9.

 

6.3                          Reimbursement of Expenses. The Partnership shall
pay and reimburse the General Partner for all expenses properly paid by the
Partnership. If, for any period, the Partnership has insufficient funds to pay
all of its expenses, including such reimbursable amounts, the Partnership shall
instead pay to the respective party as much of such amount as possible from
available funds, prioritized in the discretion of the General Partner. Any
difference between the amount of reimbursements required to be paid and the
amount actually reimbursed shall be carried forward as an obligation of the
Partnership, and shall bear interest at a rate per annum equal to the Base Rate
of Bank of Hawaii and shall be paid out of the first available funds in
accordance with the priorities set forth in the preceding sentence.

 

6.4                          Compensation of the General Partner. The General
Partner shall not be entitled to compensation for services rendered as General
Partner unless such compensation is approved by all of the Partners.

 

6.5                          Liability and Indemnification of the General
Partners. Each General Partner and the shareholders, constituent partners,
officers, directors, managers, members and employees of each General Partner and
its affiliates (individually, an “Exculpated Party”) shall not be liable,
responsible or accountable in damages or otherwise to the Partnership or any of
the Partners for any act or omission performed or omitted (i) in good faith on
behalf of the Partnership, (ii) in a manner reasonably believed by the General
Partner to be within the scope of the authority granted to the General Partner
by this Agreement, and (iii) in a manner not constituting willful misconduct,
fraud, breach of the General Partner’s fiduciary duty of loyalty or gross
negligence. The Partnership shall indemnify, defend and hold harmless each
Exculpated Party for any and all claims or threats thereof, expenses and
liabilities or threats thereof (including, without limitation, attorneys’ fees
and costs of investigation and defense relating to the Partnership) which such
party may incur by reason of being a General Partner or a shareholder,
constituent partner, officer, director, managers, members or employee of a
General Partner (regardless of the disclosure or lack of disclosure of such
status) or by virtue of taking any action pursuant to this Agreement in such
capacity unless such claim, expense or liability is caused by an act or omission
performed or omitted by the Person seeking indemnification in a manner
constituting willful misconduct, fraud, breach of its fiduciary duty of loyalty,
or gross negligence.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 7

THE GENERAL PARTNER

 

7.1         General Partner Not Liable for Partnership Obligations. An
obligation of the Partnership, whether arising in contract, tort or otherwise,
is solely the obligation of the Partnership. The General Partner shall not be
personally liable, directly or indirectly, by way of contribution or otherwise,
for such an obligation solely by reason of being or acting as a General Partner.
This applies despite anything inconsistent in this Agreement.

 

7.2                          Ceasing to be a General Partner.

 

(a)                             Events of Cessation. A General Partner shall
cease to be a general partner of the Partnership upon the earliest of the
following events:

 

(i)                                  a withdrawal by the General Partner from
the Partnership;

 

(ii)                              the Transfer of all of the General Partner’s
Interest in the Partnership to the extent permitted by ARTICLE 9;

 

(iii)                          the Bankruptcy of the General Partner;

 

(iv)                          the death of the General Partner, or the entry by
a court of competent jurisdiction of an order adjudicating the General Partner
incompetent to manage his or her estate;

 

(v)                              for cause;

 

(vi)                          the termination of the Partnership under
Section 10.4; or

 

(vii)                      any other event that causes the General Partner to
cease to be a general partner because the Act mandates cessation upon such other
event, notwithstanding an agreement by the Partners to the contrary.

 

(b)          Conversion of General Partner Interest. If a General Partner ceases
to be a General Partner in the Partnership pursuant to Sections 7.2(a)(i),
7.2(a)(iii), 7.2(a)(iv), 7.2(a)(v), or 7.2(a)(vii), then as of the date of such
event, the General Partner shall cease to be a General Partner in the
Partnership and shall instead become a Limited Partner (or solely a Limited
Partner, if already a Limited Partner) in the Partnership with all of the rights
and subject to all of the limitations of a Limited Partner hereunder, and shall
retain its Capital Account and financial rights with respect to allocations and
distributions in the manner provided in this Agreement.

 

7.3         Admission of a New General Partner. Except as provided in ARTICLE 9,
a new General Partner may be admitted to the Partnership only with the consent
of all of the Partners; provided, however, that if such admission is in
connection with a General Partner ceasing to be a General Partner pursuant to
Sections 7.2(a)(iii),

 

15

--------------------------------------------------------------------------------


 

7.2(a)(iv), 7.2(a)(v)or 7.2(a)(vii), the consent of the affected General Partner
(as General Partner) shall not be required.

 

ARTICLE 8

LIMITED PARTNERS

 

8.1                          No Management or Control. Except as otherwise
provided herein, the Limited Partners, in their capacity as limited partners in
the Partnership, shall take no part in the management, control, conduct, or
operation of the Partnership and shall have no right or authority to act for or
bind the Partnership. The Limited Partners shall have no voting, consent or
approval rights other than those rights expressly set forth in this Agreement.

 

8.2                          Liability and Indemnification of Limited Partners.

 

(a)                             Liability of Limited Partners. Except as
required by applicable law, the liability of each Limited Partner (in its
capacity as a limited partner in the Partnership) for the losses, debts, and
obligations of the Partnership shall be limited to the unpaid capital
contributions such Partner is required to make to the Partnership pursuant to
this Agreement.

 

(b)                             Indemnification of Limited Partners. The
Partnership shall, solely from assets of the Partnership and without recourse to
any Partner, indemnify and hold harmless each Limited Partner, its respective
affiliates and its respective agents, officers, employees, directors and
shareholders (collectively, the “Limited Partner Indemnitees”) from and against
any and all claims, liabilities, damages, losses, costs and expenses (including
amounts paid in satisfaction of judgments, in compromises and settlements or as
fines and penalties, and legal or other costs and expenses of investigating or
defending against any claim or alleged claim, in each case whether incurred in
connection with judicial, administrative or arbitration proceedings) of any
nature whatsoever, known or unknown, liquidated and unliquidated, that are
incurred by an Limited Partner Indemnitee and arise out of or in connection with
the business of the Partnership.

 

ARTICLE 9

NEW PARTNERS; TRANSFERABILITY

 

9.1                          Admission of New Partners for New Value. A new
Partner may be admitted to the Partnership with the consent of all Partners, on
such terms and conditions as the Partners may determine in their discretion.

 

9.2                          Prohibition on Transfer. Except as otherwise
specifically provided in Sections 9.3 and 9.4, no Partner shall have the right
to do any of the following without the prior unanimous written consent of all
Partners, which consent any Partner may withhold in its discretion:

 

16

--------------------------------------------------------------------------------


 

(a)          sell, assign, pledge, hypothecate, exchange or otherwise transfer
for consideration all or any part of the Partner’s Partnership Interest, or

 

(b)                             gift, bequeath or otherwise transfer for no
consideration (whether or not by operation of law, except in the case of
bankruptcy) all or any part of the Partner’s Partnership Interest.

 

9.3                          Permitted Transfers. Notwithstanding Section 9.2,
(a) each Partner shall have the right to transfer all or any portion of its
Partnership Interest to any immediate family members of the Partner, to any
trust for the benefit of such immediate family members, or to any charitable
trust controlled by the Partner, (b) each Partner may sell, give or bequeath all
or any part of the Partner’s Partnership Interest to any other Partner without
restriction of any kind, and (c) each Partner may sell, give or bequeath all or
any part of the Partner’s Partnership Interest to any entity owned or controlled
by the Partner. The rights accorded each Partner under this Section 9.3 may also
be exercised by any Partner who may have succeeded to all or any portion of a
Partner’s Partnership Interest.

 

9.4                          Right of First Refusal.

 

(a)                             Except with respect to permitted transfers
described in Section 9.3, if a Partner desires to sell all or any portion of
such Partner’s Partnership Interest (the “Offered Interest”), the selling
Partner shall obtain from the purchaser a bona fide written offer (the “Offer”)
to purchase such interest, stating the terms and conditions upon which the
purchase is to be made and the consideration offered therefor which must be
payable in money. The selling Partner shall give written notification to the
remaining Partners, by certified mail with return receipt requested or personal
delivery, of the selling Partner’s intention to transfer the Offered Interest,
furnishing to the remaining Partners a copy of the Offer.

 

(b)                             The remaining Partners, and each of them, on a
basis pro rata to their Percentage Interest or on a basis pro rata to the
Percentage Interest of those remaining Partners exercising their right of first
refusal, may elect to purchase all (but not less than all) of the Offered
Interest upon the same terms and conditions as stated in the Offer by giving
written notification to the selling Partner, by certified mail with return
receipt requested or personal delivery, of their intention to do so within
forty-five (45) days after receiving written notice from the selling Partner
(the “Option Period”). If none of the remaining Partners notifies the selling
Partner of the election to exercise the right of first refusal within said
Option Period, the right of first refusal will terminate and the selling Partner
may thereafter consummate the sale of the Offered Interest, but only to the
purchaser identified in the Offer and on the terms contained in the Offer, and
provided that the sale must be consummated within sixty (60) days following the
expiration of the Option Period.

 

(c)                              If any one or more of the remaining Partners
gives written notice to the selling Partner of their desire to exercise their
right of first refusal and to purchase the Offered Interest upon the same terms
and conditions as are stated in the Offer, the

 

17

--------------------------------------------------------------------------------


 

remaining Partners shall have the right to designate the time, date and place of
closing, provided that the date of closing shall be within sixty (60) days after
the expiration of the Option Period.

 

9.5                          Other Voluntary or Involuntary Transfers.

 

(a)                             Right to Allocations and Distributions Only. A
transferee of all or a portion of a Partner Interest, whether voluntarily,
involuntarily or by action of law, shall entitle the transferee to receive the
transferring Partner’s share of Profits, Losses and other items pursuant to
ARTICLE 3 and such Partner’s share of distributions pursuant to ARTICLE 4. Such
transferee shall not, however, be admitted as a Partner, and shall not be
entitled to vote or to the other rights of a Partner, other than the right to
receive allocations of profits and losses and distributions, and the
transferring Partner shall not be relieved of any of its obligations hereunder,
unless the transferee is admitted to the Partnership as a substituted Limited
Partner as provided in Section 9.5(a).

 

(b)                             Substituted Limited Partners. A transferee of a
Partner Interest pursuant to Section 9.5 may become a substituted Limited
Partner only if the transferee executes an appropriate agreement to be bound by
the terms and conditions of this Agreement, and the admission of the transferee
as a substituted Limited Partner has been consented to by all Partners, which
consent any Partner may withhold in its discretion.

 

9.6                          Prohibited Transfers. Any purported sale,
Assignment, Transfer or other disposition of all or any portion of a Partner
Interest in the Partnership that is not permitted hereby shall be null and void
and shall constitute a default hereunder.

 

9.7         Disassociation of a Partner. Upon the death, bankruptcy, withdrawal
or other dissociation of a Partner as provided in the Act, the Partner is not
entitled to be paid for the Partner’s Partnership Interest and is not entitled
to receive any Distributions in excess of those to which such Partner would have
been entitled had such event not occurred, and the Partner shall have not have
further rights as a Partner.

 

9.8                          Offset Against Purchase Price. The Partnership may
offset from the purchase price payable to any transferring Partner any and all
amounts owed by such Partner to the Partnership or another Partner hereunder,
and may condition the admission of any substitute partner about payment of the
amounts owed.

 

9.9                          New Partners and Substitution of Partners. A
transferee of a Partnership Interest under Sections 9.2 (with consent), 9.3,
9.4, and 9.5(b) (with consent) shall become a Substitute Partner. Admission of a
new Partner under Section 9.1 or of a Substitute Partner shall not cause
dissolution of the Partnership.

 

9.10                 Amendments to Reflect Permitted Change of Partners. This
Agreement and the Certificate of Limited Partnership shall be amended to reflect
permitted additions, substitutions and withdrawals of Partners, as applicable.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 10

DISSOLUTION AND TERMINATION

 

10.1                 No Termination. Except as expressly provided in this
Agreement, no Partner shall have the right, and each Partner hereby agrees not,
to dissolve, terminate or liquidate the Partnership. No Partner shall have the
right, and each Partner hereby agrees not, to petition a court for the
dissolution, termination or liquidation of the Partnership except as such rights
are provided in this Agreement or are available under applicable law
notwithstanding any agreement herein to the contrary.

 

10.2                 Events of Dissolution. The Partnership shall be dissolved
upon the first to occur of the following:

 

(a)                             December 31, 2050;

 

(b)                             the approval of each Partner, but only on the
effective date of dissolution specified by such Partners at the time of such
approval;

 

(c)                              a General Partner ceases to be a general
partner of the Partnership under Section 7.2, unless at the time there is at
least one (1) other General Partner or, if within ninety (90) days after the
withdrawal, all remaining Partners agree in writing to continue the business of
the Partnership and to admit one or more new General Partners;

 

(d)                             the sale, exchange, condemnation or involuntary
transfer of all or substantially all of the assets of the Partnership, provided
that this Section 10.2(d) shall not apply if part of the consideration received
by the Partnership in connection with any such event includes deferred payment
obligations and the General Partner reasonably determines that it is in the best
interest of the Partners to keep the Partnership in existence for the sole
purpose of collecting amounts payable under such obligations and distributing
such amounts in accordance with the terms of this Agreement, upon the
satisfaction of which obligations the Partnership shall dissolve;

 

(e)                             entry of a decree of judicial dissolution under
the Act; or

 

(f)                                 any other event that causes a dissolution of
the Partnership because the Act mandates dissolution upon the occurrence of such
other event, notwithstanding any agreement among the Partners to the contrary.

 

10.3                 Procedures upon Dissolution.

 

(a)                             General. If the Partnership dissolves, it shall
commence winding up pursuant to the appropriate provisions of the Act and the
procedures set forth in this Section 10.3. Notwithstanding the dissolution of
the Partnership, prior to the termination of the Partnership, the business of
the Partnership and the affairs of the Partners, as such, shall continue to be
governed by this Agreement.

 

19

--------------------------------------------------------------------------------


 

(b)       Control of Winding Up. The winding up of the Partnership shall be
conducted under the direction of (i) the General Partner, or (ii) if there is no
General Partner, then a Person selected by all of the Limited Partners (such
Person hereinafter referred to as the “Liquidator”); provided, however, that any
Partner who caused the dissolution of the Partnership in contravention of this
Agreement shall not participate in the control of the winding up of the
Partnership and provided further, that if the dissolution is caused by entry of
a decree of judicial dissolution pursuant to Section 10.2(e), the winding up
shall be carried out in accordance with such decree.

 

(c)        Manner of Winding Up. The Partnership shall engage in no further
business following dissolution other than that necessary for the orderly winding
up of the business and distribution of assets. The maintenance of offices shall
not be deemed a continuation of the business for purposes of this
Section 10.3(c). Upon dissolution of the Partnership, the Liquidator shall
(i) cause to be filed or delivered any required or desirable notices or filings
evidencing such dissolution, and (ii) determine the time, manner and terms of
any sale or sales of Partnership property pursuant to such winding up,
consistent with its fiduciary responsibility and having due regard to the
activity and condition of the relevant market and general financial and economic
conditions.

 

(d)       Application of Assets. In the case of a dissolution of the
Partnership, the Partnership’s assets shall be applied as follows:

 

(i)         Creditors. First, to payment of the liabilities of the Partnership
owing to third parties (including affiliates of the Partners) and to Partners.
After payment of any such known liabilities, the Liquidator shall set up such
reserves as are reasonably necessary for any contingent or unforeseen
liabilities or obligations of the Partnership. Such reserves may be paid over by
the Liquidator to an escrow holder or trustee, to be held in escrow or trust for
the purpose of paying any such contingent or unforeseen liabilities or
obligations, and, at the expiration of such period as the Liquidator may deem
advisable, such reserves shall be distributed to the Partners or their assigns
in the manner set forth in Section 10.3(d)(ii).

 

(ii)        Partners. Second, to the Partners in accordance with Section 4.1
above except that the second priority in distributions to Partners shall be the
return of the Partners’ Initial Capital Contributions without regard to any $45
million in Company distributions threshold, with subsequent distributions being
made in proportion to the Partners’ Sharing Ratios, then to the Partners in
proportion to their Sharing Ratios. All distributions pursuant to this
Section 10.3(d)(ii) shall be made no later than the end of the Partnership
taxable year during which the liquidation of the Partnership occurs (or, if
later, within 90 days after the date of such liquidation).

 

10.4    Termination of the Partnership. Upon the completion of the liquidation
of the Partnership and the distribution of all Partnership assets, the
Partnership’s affairs shall terminate and the Liquidator shall cause to be
executed and filed a Certificate of Cancellation of Partnership’s Certificate of
Limited Partnership pursuant to the Act, as well as any and all other documents
required to effectuate the termination of the Partnership.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 11

SECURITIES LAWS

 

11.1    Securities Laws Representations. Each Partner, by executing this
Agreement, represents and warrants to the Partnership and to the General Partner
that such Partner (i) is aware that the acquisition of its Interest in the
Partnership has not been registered under the Securities Act of 1933, as
amended, or qualified under the securities laws of any state or other
jurisdiction, (ii) is acquiring its Interest in the Partnership solely for its
own account and not for the account of any other Person, for investment only,
and not with a view to or for sale in connection with any distribution of such
Interest, (iii) understands that resale, pledge, Assignment or other Transfer of
its Interest in the Partnership is limited by this Agreement and in any event
may not be effected unless (A) the transfer is registered and qualified under
applicable securities laws, or is effected as a non-public offering that is
exempt from the registration and qualification requirements of applicable
securities laws, and (B) the Person acquiring such Interest represents and
warrants to the Partnership and to the General Partner that such Person is
acquiring its Interest in the Partnership solely for its own account and not for
the account of any other Person, for investment only, and not with a view to or
for sale in connection with any distribution of such Interest, (iv) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of acquiring its Interest in the Partnership,
(v) acknowledges that there is no guarantee that the Partnership will be a
financial success, and is able to bear the economic risk of the loss of its
Interest in the Partnership, and (vi) acknowledges that the General Partner is
relying on the foregoing representations.

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1    Arbitration. Any claim or controversy arising from this Agreement which
cannot be resolved by the Partners shall be settled by arbitration in Honolulu,
Hawaii under the rules of the Dispute Prevention and Resolution, and any
judgment from such arbitration may be entered in any court having jurisdiction.

 

12.2    Amendment. Except for an amendment reflecting the withdrawal or
admission of a Partner to the Partnership in accordance with the terms of this
Agreement, or as otherwise provided herein, this Agreement may be amended only
with the prior written consent of each Partner.

 

12.3    Notices. Any written notice or communication to any of the Partners
required or permitted under this Agreement shall be deemed to have been duly
given and received (i) on the date of delivery, if delivered personally, (ii) on
the date of confirmation if sent by transmission (e.g., by facsimile or email)
to the party to whom notice is to be given, if sent during regular business
hours of the recipient, (iii) on the fourth day after mailing, if mailed by
first class registered or certified mail, or (iv) on the next day (or second
day) if sent by a nationally recognized courier for next day (or second day)
service; in all cases addressed to the recipient at its address as shown on the
records of the Partnership. If the specified date is not a business day, then
notice

 

21

--------------------------------------------------------------------------------


 

shall be deemed given on the next business day. Notices to the Partnership shall
be similarly given, at its principal place of business, with a copy to the
General Partner.

 

12.4    Consequential Damages. Neither the Partnership nor any Partner shall be
liable to any other Partner or the Partnership for special, indirect or
consequential damages resulting or arising out of this Agreement, including loss
of profit, provided however, that this Section 12.4 shall not apply with respect
to claims, expenses and liabilities of any Exculpated Party pursuant to
Section 6.5.

 

12.5    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.  The submission of a signature
page transmitted by facsimile or by other electronic transmission such as in
portable document format (“pdf’) shall have the full force and effect of
originals.

 

12.6    Governing Law. The laws of the State of Hawaii (other than its conflicts
of laws principles) shall govern the construction, interpretation and effect of
this Agreement.

 

12.7    Binding Effect. This Agreement shall be binding on all successors and
assigns of the Partners and inure to the benefit of the respective permitted
successors and permitted assigns of the Partners, except to the extent of any
express contrary provision in this Agreement.

 

12.8    Partial Invalidity. If any term, provision, covenant, or condition of
this Agreement is held by a court of competent jurisdiction to be invalid, void,
or unenforceable, such provision shall be construed and enforced to the maximum
extent possible, and the remainder of this Agreement shall remain in full force
and effect.

 

12.9    Captions. Titles or captions of Sections or Articles contained in this
Agreement are inserted only as a matter of convenience or for reference, and
shall not affect the meaning of the text.

 

12.10  Entire Agreement. This instrument contains the entire agreement of the
Partners relating to the rights granted and obligations assumed in this
instrument. Any oral representations or modifications concerning this instrument
shall be of no force or effect unless contained in a subsequent written
modification signed by the party to be charged.

 

12.11  No Rights in Third Parties. The provisions of this Agreement are for the
benefit of the Partnership and the Partners, and are not intended to be for the
benefit of any Person to whom any debts, liabilities or obligations are owed, or
who otherwise has any claim against the Partnership or any Partner, and no
creditor or other Person shall obtain any rights under such provisions or solely
by reason of such provisions shall be able to make any claims in respect of any
debts, liabilities, or obligations against the Partnership or any of the
Partners.

 

22

--------------------------------------------------------------------------------


 

12.12  No Right to Partition. No Partner shall have the right to bring an action
for partition against the Partnership. Each of the Partners hereby irrevocably
waives any and all rights which it may have to maintain an action to partition
Partnership property or to compel any sale or transfer thereof.

 

12.13  No Title to Partnership Property. All property owned by the Partnership,
whether real, personal or mixed, and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner,
individually, shall have any ownership interest in such property.

 

12.14  Additional Documents. Each party hereto agrees to execute, with
acknowledgment or affidavit, if required or deemed appropriate, any and all
documents and writings that may be necessary or expedient in connection with the
creation of the Partnership and the achievement of its Purpose.

 

12.15  Persons Not Named. Unless named in this Agreement, or unless admitted to
the Partnership as a General Partner or Limited Partner, as provided in this
Agreement, no Person shall be considered a Partner. Any distribution by the
Partnership to the Person shown on the Partnership records as a Partner or its
legal representative or the assignee of the right to receive Partnership
distributions as herein provided, shall relieve the Partnership and the General
Partner of all liability to any other Person who may be interested in such
distribution.

 

[Signature page follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partners have executed this Agreement as of the
Effective Date.

 

GENERAL PARTNER:

 

LIMITED PARTNERS:

 

 

 

Noble Enterprises, Inc.,

 

Barnwell Hawaiian Properties, Inc.,

a Nevada corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Terry Johnston

 

By:

/s/ Alexander C. Kinzler

 

Terry Johnston, Its President

 

 

Alexander C. Kinzler, Its President

 

 

 

 

 

 

 

 

/s/ Ralph Street

 

 

Ralph Street

 

 

 

 

 

/s/ Kenneth Farey

 

 

Kenneth Farey

 

 

 

 

 

/s/ Christina Rae Horwood

 

 

Christina Rae Horwood

 

 

 

 

 

/s/ Richard T. Tuckey

 

 

Richard T. Tuckey

 

 

 

 

 

/s/ Elizabeth Anne Horwood

 

 

Elizabeth Anne Horwood

 

 

 

 

 

/s/ Judith Anne Roy

 

 

Judith Anne Roy

 

 

 

 

 

/s/ Jessica Anne Roy

 

 

Jessica Anne Roy

 

24

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

 

 

Partners

 

Initial Capital

 

Sharing Ratio

 

 

Contribution

 

 

 

 

 

 

 

GENERAL PARTNER

 

 

 

 

 

 

 

 

 

Noble Enterprises, Inc.

 

$ 0

 

57.06%

 

 

 

 

 

LIMITED PARTNERS

 

 

 

 

 

 

 

 

 

Barnwell Hawaiian Properties, Inc.

 

$ 1,000,000

 

34.45%

 

 

 

 

 

Noble Enterprises, Inc.

 

$ 0

 

0.0%  

 

 

 

 

 

Ralph Street

 

$ 0

 

.87%

4820 Excelsior Road

 

 

 

 

Victoria BC V9E 2E5

 

 

 

 

 

 

 

 

 

Kenneth Farey

 

$ 0

 

.43%

5471 Parker Avenue

 

 

 

 

Victoria BC V8Y 2N2

 

 

 

 

 

 

 

 

 

Christina Rae Horwood

 

$ 0

 

1.18%

c/o 300 – 1006 Fort Street

 

 

 

 

Victoria BC V8V 3K4

 

 

 

 

 

 

 

 

 

Richard T. Tuckey

 

$ 0

 

.43%

5084 Santa Clara Avenue

 

 

 

 

Victoria BC V8Y 1W1

 

 

 

 

 

 

 

 

 

Elizabeth Anne Horwood

 

$ 0

 

4.10%

c/o 300 – 1006 Fort Street

 

 

 

 

Victoria BC V8V 3K4

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

Judith Anne Roy

 

$ 0

 

.17%

c/o 300 – 1006 Fort Street

 

 

 

 

Victoria BC V8V 3K4

 

 

 

 

 

 

 

 

 

Jessica Anne Roy

 

$ 0

 

.17%

c/o 300 – 1006 Fort Street

 

 

 

 

Victoria BC V8V 3K4

 

 

 

 

 

 

 

 

 

Christina Rae Horwood

 

$ 0

 

.80%

c/o 300 – 1006 Fort Street

 

 

 

 

Victoria BC V8V 3K4

 

 

 

 

 

 

 

 

 

Judith Anne Roy

 

$ 0

 

.34%

c/o 300 – 1006 Fort Street

 

 

 

 

Victoria BC V8V 3K4

 

 

 

 

 

 

 

 

 

 

 

 

 

100.00%

 

26

--------------------------------------------------------------------------------